Citation Nr: 1731615	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  15-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel







INTRODUCTION

The Veteran served on active duty from September 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran was most recently provided a VA audiological examination (QTC examination) in October 2014.  Since then, the Veteran has submitted evidence suggesting that his bilateral hearing loss has worsened.  The Board finds that the October 2014 examination is too remote, and the evidence of record is otherwise insufficient, to adequately assess the current severity of the Veteran's service-connected bilateral hearing loss.  As such, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current degree of severity of his bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

